Wade, J.
The only error complained of in the bill of exceptions was an interlocutory ruling of the court in sustaining a demurrer to the answer of the defendant in the court below and in striking the answer. Error is not assigned upon a final judgment, and the bill of exceptions is therefore prematurely brought, and must be dismissed. Case Threshing Machine Co. v. Hodges, 9 Ga. App. 722 (72 S. E. 189), and cases there cited; Hyland Chemical Co. v. Goddard, 10 Ga. App. 13 (72 S. E. 515); Donalson v. Norman, 14 Ga. App. 146 (80 S. E. 678); National Bank of Tifton v. Brown, and Berrien County Bank v. Brown, 15 Ga. App. 56; Civil Code, § 6138. Writ of error dismissed.